Citation Nr: 0422262	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  96-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for esophageal cancer, 
to include as secondary to Agent Orange exposure, for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
April 1971.  The appellant is his widow.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which, in pertinent part, denied the appellant 
service connection for the cause of the veteran's death and 
entitlement to service connection for esophageal cancer, to 
include as secondary to Agent Orange exposure, for purposes 
of accrued benefits.

This case was previously before the Board and in May 1998 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and, for reasons explained 
below, is again being remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that she is entitled to 
service connection for the cause of the veteran's death as 
the esophageal cancer implicated in his death was caused by 
exposure to Agent Orange.

As noted in our previous remand, the veteran's death 
certificate signed in February 1995 reflects that the 
immediate cause of the veteran's death was respiratory arrest 
due to widely metastic and aggressive esophageal cancer 
("neuroendocrine small cell") and probably caused by Agent 
Orange.  A private physician, Dr. M. D. R., in a letter dated 
in September 1995, has stated that the veteran was diagnosed 
with esophageal cancer in early 1995 and that the biopsy 
results of the tumor revealed this to be a probable 
neuroendocrine carcinoma, which was a very rare form of 
cancer.  Dr. M. D. R. stated that the veteran was exposed to 
large amounts of Agent Orange while serving in Vietnam, and 
that he had no other risk factors for developing cancer of 
the esophagus (i.e. smoking, alcohol abuse).  Dr. M. D. R. 
added that this exposure may have induced the development of 
this tumor.

In May 1998 the Board remanded the case to the RO for further 
development.  This development specifically included a 
request to have the veteran's claims file, to include the 
opinion rendered by Dr. M. D. R., referred to an appropriate 
VA physician for an opinion as to the role Agent Orange might 
have played, if any, in the development of the veteran's 
esophageal cancer.  Unfortunately, the reviewing VA 
physician's report in December 1998 did not adequately 
addressed the question posed by the Board.  Thus a remand is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO is requested to forward the 
veteran's claims file to the same VA 
examiner who provided the December 1, 
1998 opinion for an addendum (if 
unavailable to another appropriate VA 
specialist).  Request the examiner to 
again review the veteran's claims file, 
to include the opinion rendered by Dr. M. 
D. R., and in the addendum render an 
opinion as to whether it is as likely as 
not that the neuroendocrine carcinoma was 
casually related to the veteran's 
exposure to Agent Orange in service.  Any 
specialized consultations deemed 
necessary should be obtained.  A complete 
rational for any opinion expressed, to 
include citations to any medical 
literature utilized, should be included 
in the report.

2.  Thereafter, the RO should re-
adjudicate the issues of service 
connection for the cause of the veteran's 
death and service connection for 
esophageal cancer for purposes of accrued 
benefits.  If the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




